Title: From Thomas Jefferson to Henry Dearborn, 12 September 1801
From: Jefferson, Thomas
To: Dearborn, Henry


Dear Sir
Monticello Sep. 12. 1801
In my letter of the 14th. of August I inclosed you a note respecting some abuses said to have been committed in the works at Newport. tho’ I am since informed that the facts are possibly or even probably true, yet I find they were sent to me under a forged name. this may render circumspection necessary, as it certainly lessens the probability of the truth of the information. I thought it proper to put you on your guard, that you might shape your enquiries accordingly. be pleased to speak with mr Christopher Ellery, Senator for R.I. on the subject, if you meet with him. I shall leave this place this day fortnight for Washington. accept assurances of my sincere esteem & high respect.
Th: Jefferson
